DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 04/29/2021, 07/27/2021, and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,203,453. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated in the chart below. Claims of the currently examined application (left column) will be matched with the corresponding claim limitations of the reference patent US 11,203,453. The full limitations of claim 1 only will be matched with the reference patent.
Currently Examined Claims
Reference Patent US 11,203,453
A filling system for manufacturing a spouted pouch in which a stopper is attached 


an aseptic chamber including: a sterilizing chamber in which surfaces of the spouted pouch supplied into the aseptic chamber are sterilized, and 


a filling chamber in which the stopper is removed from the spout, an interior of the spouted pouch is filled with the contents from the spout, and the removed stopper or another stopper is attached to the spout; 









a supply section through which at least a part of the spout and the stopper of the spouted pouch without the cap are supplied into the aseptic chamber; and 


a cap seamer that seams, outside the aseptic chamber, the cap to the spout so as for the cap to cover the stopper.


an aseptic chamber… a sterilizing process of at least sterilizing a surface of the part of the spout and a surface of the stopper after the supplying process…


a stopper opening process of removing the stopper in an opening direction of the opening of the spout without rotating the stopper around a center of the opening from the spout after the sterilizing process; a filling process of filling the spouted pouch with the contents through the spout after the stopper opening process; a tightly re-stopping process of attaching any stopper removed in the stopper opening process to the spout in the opening direction without rotating the stopper around the center of the opening after the filling process…

a supplying process of at least supplying a part of a spout and a stopper of the spouted pouch, to which the spout tightly stopped by the stopper is attached, into an aseptic chamber…

a capping process of mounting the cap on the spout to cover the stopper after the tightly re-stopping process

Claim 7
Claim 3
Claims 8 & 9
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claims 5 & 6
Claim 7
Claims 4, 5, & 6
Claim 9
Claim 5
Claim 10
Claim 1 & 5
Claim 12
Claim 1
Claim 13
Claim 1


Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 2006/0231519 A1) in view of Murray (US 2012/0317936 A1).

Regarding claim 1, Py teaches a filling system (See Fig 3A & abstract) for manufacturing a spouted pouch (Fig 2) in which a stopper (#18) is attached to a spout (#16), a cap (#15) is seamed to the spout so as to cover the stopper (See Fig 2), and contents are aseptically filled (See ¶ [0050] - "...A needle filling station 78 is located within the housing 62 downstream of the second sterilant removing station 74 for needle filling each container 10 with product from a product fill tank 80..." Housing interior is an aseptic environment "sterile zone" {Fig 3A, #64}), the filling system comprising:
an aseptic chamber (Fig 3A, #64) including:
a sterilizing chamber (Fig 3A, #68/#70) in which surfaces of the spouted pouch supplied into the aseptic chamber are sterilized (See ¶ [0050] - "...A sterilizing station 68 is located within the housing 62 immediately downstream of the inlet transfer station 66 in the direction of conveyor movement (clockwise in FIGS. 3A and 3B) and includes one or more sterilizing heads 70 coupled to a source of fluid sterilant (not shown) such as a hydrogen peroxide, vaporized hydrogen peroxide sterilant ("VHP") or other fluid sterilant that is currently or later known, for transmitting the fluid sterilant onto the exterior surfaces of the containers to sterilize the exterior surfaces..."), and
a supply section (See Figs 3A/3B, #60 illustrating a conveyor) through which at least a part of the spout (#16) and the stopper (#18) of the spouted pouch without the cap are supplied into the aseptic chamber (See Figs 3A/3B, the upstream side of the conveyor {left side of figures} supplies containers with the spout and the stopper into the aseptic chamber {#64} through the transfer station {#66}. See further ¶ [0049] - [0050]); and
a cap seamer that seams, outside the aseptic chamber, the cap to the spout so as for the cap to cover the stopper (See ¶ [0050] - "...An exit transfer station 86 is located downstream of the laser resealing stations 82, 84 for transferring the filled containers 10 on the conveyor 60 out of the sterile zone 64. After exiting the sterile zone 64, the containers 10 are capped with the caps or securing members 20 and ready for shipment.").
	Py does not specifically teach a filling chamber in which the stopper is removed from the spout, an interior of the spouted pouch is filled with the contents from the spout, and the removed stopper or another stopper is attached to the spout.
	Murray teaches a filling chamber in which the stopper is removed from the spout (See at least Figs 6 and 7, #16), an interior of the spouted pouch is filled with the contents from the spout (See Fig 8 a filling process of filling the spouted pouch through the spout opening. See further at least ¶ [0053]), and the removed stopper or another stopper is attached to the spout (See Fig 9 illustrating the re-stopping process occurring after the filling process. See further at least ¶ [0061] and [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to include a stopper opening process, filling process, and re-stopping process with the motivation of providing a method to open a stopper on a container, fill a container, and re-stop the container in an aseptic environment as described by Murray ‘936 in ¶ [0002]. Further, one of ordinary skill in the art would recognize that replacing the filling system of Py (consisting of the needle filling station {Fig 3, #78} and the laser resealing station {Fig 3, #82/84}) with the filling system of Murray ‘936 (see elements identified above), as it would require only routine skill in the art to have substituted one known element for another, and the results of the substitution would have been predictable. Specifically, the resulting device would be a machine with an interior aseptic environment for sterilizing spouted pouches, removing the spout from the pouch, filling the pouch, and re-stopping the spout before ejecting the spout from the aseptic environment.

Regarding claim 2, Py further teaches wherein the cap seamer seams the cap in a screw type to the spout (See Fig 2 illustrating that the cap is seamed onto the spouted pouch in a screw-type as evidenced by Fig 2, #44/#46/#48).

Regarding claim 3, Py further teaches wherein the cap seamer seams the cap to the spout to fit the stopper into an interior of the cap such that when the cap is removed from the spout, the stopper is removed in a state in which the stopper is fitted into the interior of the cap without remaining in the spout (See Fig 2 illustrating that the cap is seamed onto the spout such that the flange of the spout {#32/#36} fits into an annular recess of the cap {#42} such that both the cap and the spout are simultaneously removed. See further ¶ [0044]).

Regarding claim 4, Py further teaches wherein only the part of the spout and the stopper of the spouted pouch without the cap are supplied into the aseptic chamber through the supply section (See Fig 3a illustrating that only part of the spout and the stopper are supplied to the aseptic chamber {#64} through the supply station {#66}).

Regarding claim 5, Py further teaches wherein the entire spouted pouch without the cap is supplied into the aseptic chamber through the supply section (See Fig 3a illustrating that the spouted pouch {#10} is supplied into the aseptic chamber {#64} through the supply section {#66}).

Regarding claim 12, Py does not specifically teach a stopper attaching/detaching machine that, in the filling chamber, removes the stopper from the spout and carries and attaches any removed stopper to the spout of the spouted pouch filled with the contents
	Murray teaches a stopper attaching/detaching machine (Fig 1) that, in the filling chamber, removes the stopper from the spout and carries and attaches any removed stopper to the spout of the spouted pouch filled with the contents (See Figs 6 and 7, illustrating the lateral movement of the identified stopper {#16} from a closed position {Fig 6} to an open position {Fig 7}. See further ¶ [0058] and [0060]. Py as modified by Murray '936 teaches the use of a stopper opening process, filling process, and tightly re-stopping process in substitution of a filling process utilizing a needle. Therefore, the capping process as taught by Py identified above would take place after the re-stopping process as taught by Murray '936).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to include a stopper opening process, filling process, and re-stopping process with the motivation of providing a method to open a stopper on a container, fill a container, and re-stop the container in an aseptic environment as described by Murray ‘936 in ¶ [0002]. Further, one of ordinary skill in the art would recognize that replacing the filling system of Py (consisting of the needle filling station {Fig 3, #78} and the laser resealing station {Fig 3, #82/84}) with the filling system of Murray ‘936 (see elements identified above), as it would require only routine skill in the art to have substituted one known element for another, and the results of the substitution would have been predictable. Specifically, the resulting device would be a machine with an interior aseptic environment for sterilizing spouted pouches, removing the spout from the pouch, filling the pouch, and re-stopping the spout before ejecting the spout from the aseptic environment.

Regarding claim 13, Py does not specifically teach wherein a first position in which the stopper attaching/detaching machine removes the stopper from the spout is upstream, in a conveyance line for the spouted pouch, of a second position in which the spouted pouch is filled with the contents, the second position is upstream, in the conveyance line, of a third position in which the stopper attaching/detaching machine attaches any removed stopper to the spout of the spouted pouch filled with the contents, and the stopper attaching/detaching machine carries the stopper from the spouted pouch at the first position to the spouted pouch at the third position
(See Figs 10A and 10B for the stopper opening process), in a conveyance line for the spouted pouch, of a second position in which the spouted pouch is filled with the contents (See Fig 10E for the filling process. The identified figures illustrate that the stopper opening process occurs at a position located upstream of the filling process), the second position (Fig 10E) is upstream, in the conveyance line, of a third position in which the stopper attaching/detaching machine attaches any removed stopper to the spout of the spouted pouch filled with the contents (See Fig 10F illustrating for the tightly re-stopping process. See further the movement of the filling and stopping heads between the filling and re-stopping processes. Thus, the filling process {second position} occurs upstream of the tightly re-stopping process (third position}), and
the stopper attaching/detaching machine carries the stopper from the spouted pouch at the first position to the spouted pouch at the third position (See Figs 10A-10F illustrating that the stopper is carried from the first to the third position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py to incorporate the teachings of Murray ‘936 to include a stopper opening process, filling process, and re-stopping process with the motivation of providing a method to open a stopper on a container, fill a container, and re-stop the container in an aseptic environment as described by Murray ‘936 in ¶ [0002]. Further, one of ordinary skill in the art would recognize that replacing the filling system of Py (consisting of the needle filling station {Fig 3, #78} and the laser resealing station {Fig 3, #82/84}) with the filling system of Murray ‘936 (see elements identified above), as it would require only routine skill in the art to have substituted one known element for another, and the results of the substitution would have .

Claims 6-7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Murray, and in further view of Kubo (JP 01182225A).

Regarding claim 6, Py in view of Murray does not specifically teach wherein a shutter that is opened and closed is installed between the sterilizing chamber and the filling chamber.
Kubo teaches wherein a shutter (Fig 2, #3 illustrates a "shutter" as a partition) that is opened and closed is installed between the sterilizing chamber (See at least Fig 2, #2 illustrating a "sterilizing cavity") and the filling chamber (See at least Fig 2, #11 illustrating a "filling chamber").
Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the sterilization chamber and the filling chamber separated by a partition, as taught by Kubo. Kubo teaches that sterilization within a chamber closed by a partition is beneficial because the sterilization space is smaller and therefore sterilizing can occur with less sterilization fluid (top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Regarding claim 7, Py further teaches wherein while the shutter is closed, an interior of the sterilizing chamber can be filled or saturated with vaporized hydrogen peroxide or steam (See ¶ [0049] describing that vaporized hydrogen peroxide is used by a sterilizing head {#70} to sterilize the spouted pouch and the inner chamber {#64}).

Regarding claim 9, Py in view of Murray does not specifically teach wherein a fixed partition is installed between the sterilizing chamber and the filling chamber
Kubo teaches wherein a fixed partition (Fig 2, #3 illustrates a "shutter" as a partition) is installed between the sterilizing chamber (See at least Fig 2, #2 illustrating a "sterilizing cavity") and the filling chamber (See at least Fig 2, #11 illustrating a "filling chamber").
Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the sterilization chamber and the filling chamber separated by a partition, as taught by Kubo. Kubo teaches that sterilization within a chamber closed by a partition is beneficial because the sterilization space is smaller and therefore sterilizing can occur with less sterilization fluid (top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Regarding claim 10, Py in view of Murray does not specifically teach wherein the fixed partition is formed with a minimum passage hole through which the spout and the stopper pass.
Kubo teaches wherein the fixed partition (Fig 2, #3 illustrates a "shutter" as a partition) is formed with a minimum passage hole through which the spout and the stopper pass (See Fig 2 illustrating that the shutter portion has a hole through which the spout and stopper passes through).
Both Py in view of Murray ‘936 and Kubo teach aseptic chambers for sterilizing and filling a pouch. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Py in view of Murray ‘936 with the teachings of Kubo by having the sterilization chamber and the filling chamber separated by a partition, as taught by Kubo. Kubo teaches that sterilization within a chamber closed by a partition is beneficial because the sterilization space is smaller and therefore sterilizing can occur with less sterilization fluid (top of page 3, Description). Therefore, the motivation to combine would be to make the sterilization process more efficient, as taught by Kubo.

Regarding claim 11, Py further teaches wherein an interior of the sterilizing chamber can be filled or saturated with vaporized hydrogen peroxide or steam (See ¶ [0049] describing that vaporized hydrogen peroxide is used by a sterilizing head {#70} to sterilize the spouted pouch and the inner chamber {#64}).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Murray, in further view of Kubo, and in further view of Matheyka (US 2010/0005760 A1).

Regarding claim 8, Py in view of Murray and in further via of Kubo does not specifically teach a UV irradiator that performs application of UV light while the interior of the sterilizing chamber is filled or saturated with the vaporized hydrogen peroxide or the steam.
 a UV irradiator (See Fig 2, #8) that performs application of UV light (Fig 2, #17) while the interior of the sterilizing chamber is filled or saturated with the vaporized hydrogen peroxide or the steam (See at least ¶ [0041] - [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Py in view of Murray and in further view of Kubo to incorporate the teachings of Matheyka to include UV irradiator with the motivation of providing a structure to fully sterilize and dry the outer surface of a spouted pouch during a filling process, as described by Matheyka in ¶ [0041] – [0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731